Case 4:19-cv-00031-KPJ Document 140 Filed 12/02/20 Page 1 of 6 PageID #: 2836




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 KAZEE, INC.,
                                                          §
                                                          §
         Plaintiff,                                       §
                                                          §
 v.                                                       §   Civil Action No. 4:19-cv-00031-KPJ
                                                          §
 DR. DAVID L. CALLENDER, in his                           §
 official capacity as President of the                    §
 University of Texas Medical Branch,                      §
 and TODD LEACH, in his official                          §
 capacity as Chief Information Officer of                 §
 the University of Texas Medical Branch,                  §
                                                          §
         Defendants.
                            MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion for Rule 37 Sanctions and Request for

Expedited Consideration in Connection with Preliminary Injunction Hearing (the “Motion”) (Dkt.

122). Plaintiff also filed a Supplement to the Motion (the “Supplement”) (Dkt. 130). Defendants

filed a response to the Motion (Dkt. 132) and a response to the Supplement (Dkt. 133). Plaintiff

filed a reply (Dkt. 135).

                                    I.      BACKGROUND

       On January 15, 2019, KaZee, Inc. (“Plaintiff,” or “KaZee”) filed a Verified Complaint and

Application for Preliminary and Permanent Injunctive Relief (the “Complaint”) (Dkt. 1). Plaintiff

is a provider of information technology products and services for the healthcare industry, including

an electronic health records software known as PEARL. See Dkt. 1 at 1. In August 1999, Plaintiff

entered into a Master License with the University of Texas Medical Branch (“UTMB”) to use

PEARL (the “Master License Agreement”) (Dkt. 131-2). See id. Plaintiff asserts two causes of

action against Dr. Ben G. Raimer, in his official capacity as President Ad Interim of UTMB, and
Case 4:19-cv-00031-KPJ Document 140 Filed 12/02/20 Page 2 of 6 PageID #: 2837




Todd Leach, in his Official Capacity as Chief Information Officer of UTMB (collectively,

“Defendants”), related to the ongoing use of Plaintiff’s PEARL software by UTMB. Plaintiff

alleges copyright infringement pursuant to 17 U.S.C. § 501, and misappropriation of trade secrets

under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836. See Dkt. 1 at 10–12.

                                        II.    ANALYSIS

        Plaintiff’s Motion for Preliminary Injunction (Dkt. 121) is set for a two-day hearing on

December 14 and 15, 2020 (the “Hearing”). In the present Motion, Plaintiff requests the Court

exclude two categories of evidence from the Hearing: (1) any evidence that Defendants’ current

use of PEARL is permitted by an express or implied license or an estoppel defense; and (2)

testimony from John Allen (the “Allen Declaration”). See Dkt. 122 at 1. In the Supplement,

following Defendants’ filing of Defendants’ Opposition to Plaintiff’s Application for Preliminary

Injunction (the “Opposition”) (Dkt. 123), Plaintiff filed what amounts to a second motion for

sanctions, requesting the Court strike four declarations included in the Opposition. See Dkt. 130

at 1.

        A. Evidence Related to License and Estoppel Defenses

        Plaintiff argues Defendants should be prohibited from introducing evidence that its current

use of PEARL is permitted by an express or implied license or an estoppel defense. See Dkt. 122

at 10. Plaintiff recounts frustrations with a deposition of Defendant and 30(b)(6) witness Todd

Leach on November 3, 2020, see Dkt. 122 at 8, arguing Leach did not properly participate as a

Rule 30(b)(6) witness, but rather, read from a “Deposition Script” prepared by Defendants’

counsel. See id. Defendants contest the characterization of what it denotes as a “reference outline.”

See Dkt. 132 at 1.




                                                 2
Case 4:19-cv-00031-KPJ Document 140 Filed 12/02/20 Page 3 of 6 PageID #: 2838




       The adequacy of the Rule 30(b)(6) deposition, including the conduct of Mr. Leach and

Defendants’ counsel is not, however, the subject of the Motion. Rather, Plaintiff’s request is to

preclude Defendants from asserting an express or implied license or an estoppel defense.

Defendants state “they have not and do not intend to raise the affirmative defenses of license

(express or implied) or estoppel at this stage of the litigation or in response to the Application

consistent with this Court’s ruling.” Dkt. 132 at 3. The Court finds the issue raised in the Motion

is, therefore, moot. Plaintiff appears to fear that Defendants will make such arguments at the

upcoming Hearing, at least in an implicit manner. If such a conflict arises at the Hearing, the Court

will address the issue, when there is an actual controversy before the Court.

       B. Allen Declaration and Additional Declarations

       Plaintiff argues the Court should exclude the Allen Declaration because, though it was

executed on September 22, 2020, Defendants did not disclose it to Plaintiff until hours into the

deposition of Mr. Leach on November 3, 2020. See Dkt. 122 at 10–11. Plaintiff argues this

untimely disclosure violated the Court’s Order Governing Proceedings (the “OGP”) (Dkt. 25). See

id. at 2–3. Defendants contend the Allen Declaration was prepared specifically for the Opposition

(Dkt. 123) and, thus, was protected work product that Defendants had no obligation to produce

prior to the briefing deadline. See Dkt.132 at 10. While Mr. Allen was not identified as a Hearing

witness, Defendants note that Mr. Allen was disclosed as a potential witness in supplemental

disclosures on September 2, 2020. See Dkt. 132 at 10.

       Similarly, Plaintiff argues each of four declarations attached to the Opposition (the

Declaration of Denise DeShields (dated October 7, 2020); the Declaration of Lannette Linthicum

(dated October 13, 2020); the Declaration of Scott LePor (dated October 8, 2020); and the

Declaration of Stephanie Zepeda (dated October 5, 2020) (the “Declarations”) should be excluded



                                                 3
Case 4:19-cv-00031-KPJ Document 140 Filed 12/02/20 Page 4 of 6 PageID #: 2839




from evidence to be considered at the Hearing because Defendants failed to disclose the

Declarations when they were prepared, and because Defendants failed to disclose the four

declarants as witnesses Defendants intended to call at the Hearing. See Dkt. 130 at 2–3. Defendants

contend they are not calling the four declarants at the Hearing, and that they timely disclosed each

of the declarants as persons likely to have discoverable information in response to disclosure and

supplemental disclosure obligations. See Dkt. 133 at 3.

         Rule 37(b)(2)(c) of the Federal Rules of Civil Procedure permits a district court to strike

pleadings or render a default judgment against a party as a sanction for failure to comply with a

discovery order. FED. R. CIV. P. 37(b)(2). “[I]f a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that information or witness

to supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” Id. Rule 37(b)(2) “authorizes courts to appropriately respond to and deal

with parties which have disobeyed discovery orders.” Chilcutt v. United States, 4 F.3d 1313, 1319–

20 (5th Cir. 1993); see also FDIC v. Conner, 20 F.3d 1376, 1380 (5th Cir. 1994). The court has

broad discretion to determine the appropriate sanction for failure to comply with discovery and,

especially, for failure to comply with a court's orders. See Chilcutt, 4 F.3d at 1320; see also Chisesi

v. AAA/Auto Club Family Ins. Co., No. 08-3707, 2009 WL 2447791, at *2 (E.D. La. Aug. 10,

2009).

         Regarding disclosure of witnesses, the Court finds that based on the information before the

Court, Defendants appear to have adequately complied with their Rule 26 obligations by timely

identifying each of the declarants at issue as individuals having knowledge of facts relevant to the

claims or defenses of any party and the Declarations as part of the brief they were prepared to

support. See Dkts. 133-2, 132-1, 133-3, 133-4 (Defendants’ Initial and First, Second and Third



                                                  4
Case 4:19-cv-00031-KPJ Document 140 Filed 12/02/20 Page 5 of 6 PageID #: 2840




Supplemental Disclosures, respectively). Turning to the Court’s Orders in this matter and their

relationship to Defendants’ disclosure of the Declarations, Defendants were not specifically

required, under the agreed-upon deadlines, to identify witnesses providing declarations

simultaneously with witnesses appearing for live testimony at the Hearing. See Dkt. 118

(“November 10, 2020[:] Parties exchange list of witnesses to be called live at the hearing.”).

Plaintiff highlights, however, that the express purpose for timely disclosing witnesses testifying at

the Hearing was specifically to assist each party in determining whether they wished to depose the

witnesses for purposes of the Hearing. See Dkt. 130 at 3; Dkt. 130-1 at 1. It is the Court’s view,

though not specifically stated in the Order setting deadlines, that each of the Declarations at issue

represents testimony by declaration. Thus, while the Court finds striking the Declarations is an

improper sanction, particularly given the lack of clarity regarding this specific issue, the Court

finds Plaintiff should be afforded the opportunity to depose the witnesses whose testimony will be

presented at the Hearing, whether in person or by declaration. The Court finds in this specific

matter, particularly given the delays and challenges due to the COVID-19 pandemic, an equitable

solution is warranted in order to conduct a preliminary injunction hearing that adequately covers

the matters at issue, allows for a full presentation of relevant evidence to the Court, and allows full

participation and preparation from both parties.

                                      III.    CONCLUSION

       For the foregoing reasons, the Motion (Dkt. 122) is DENIED.

       However, Plaintiff is permitted to seek the deposition of John Allen, Denise DeShields,

Lannette Linthicum, Scott LePor, and/or Stephanie Zepeda prior to the Hearing.




                                                   5
    Case 4:19-cv-00031-KPJ Document 140 Filed 12/02/20 Page 6 of 6 PageID #: 2841




           Plaintiff’s counsel is ORDERED to notify Defendants’ counsel of the individuals they

    wish to depose on or before Thursday, December 3, 2020. Defendants’ counsel shall coordinate

.   scheduling the depositions on or before Friday, December 4, 2020, at 5:00 p.m.

           The depositions shall occur between December 7–10, 2020. The parties may supplement

    the record with such deposition testimony and argument (with any argument limited to no more

    than two (2) pages per witness deposed) related thereto by Saturday, December 12, 2020.

            So ORDERED and SIGNED this 2nd day of December, 2020.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                  6
